Case 17-03008      Doc 77   Filed 08/27/20       Entered 08/27/20 11:46:33   Page 1 of 38



                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              NEW HAVEN DIVISION


IN RE:                                             :     Case No.: 15-30458 (AMN)
                                                   :
         WILLIAM M. ANDERSON,                      :     Chapter 7
                         Debtor                    :
                                                   :
                                                   :
         BARBARA M. KATZ, CHAPTER 7                :     A.P. Case No.: 17-03008 (AMN)
         TRUSTEE,                                  :
                         Plaintiff                 :
         v.                                        :
         WILLIAM M. ANDERSON and MARY              :
         ANN ANDERSON,                             :
                         Defendants                :
                                                   :     RE: AP-ECF Nos. 40, 44

                          MEMORANDUM OF DECISION AND
                       ORDER GRANTING IN PART AND DENYING
                  IN PART MOTION TO DISMISS AMENDED COMPLAINT

                                   APPEARANCES
Barbara H. Katz                            C. Donald Neville, Esq.
      Plaintiff                            Kroll, McNamara, Evans &
                                           Delehanty, LLP
                                           65 Memorial Road, Suite 300
                                           West Hartford, CT 06107

Mary Ann Anderson                                  Timothy D. Miltenberger, Esq.
      Defendant                                    Coan Lewendon Gulliver & Miltenberger
                                                   495 Orange Street
                                                   New Haven, CT 06405

William M. Anderson, Pro Se Litigant               21 Quentin Street
       Defendant                                   Waterbury, CT 06706


         Before the court is Mary Ann Anderson’s (“Ms. Anderson”) motion seeking to

dismiss portions of an amended complaint (the “Amended Complaint”) filed by Barbara

Katz, Chapter 7 Trustee (“Trustee”), or alternatively, a more definite statement (the

                                             1
Case 17-03008         Doc 77     Filed 08/27/20        Entered 08/27/20 11:46:33         Page 2 of 38



“Motion”). 1 AP-ECF Nos. 40, 44. 2 The Amended Complaint was filed in response to the

Court’s Memorandum of Decision and Order Requiring a More Definite Statement that

granted partial relief in response to Ms. Anderson’s first motion to dismiss the claims

against her. AP-ECF No. 32. Now, Ms. Anderson asserts that the Trustee’s second

attempt to allege actionable claims that purported transfers of property by the debtor

William M. Anderson (“Debtor”) to Ms. Anderson should be avoided for the benefit of

creditors continue to lack sufficient specificity, and, that certain allegations fail to state a

claim upon which relief may be granted pursuant to Fed.R.Civ.P. 12(b)(6), made

applicable here pursuant to Fed.R.Bankr.P. 7012. See, AP-ECF No. 44.

         After a comprehensive review of the pleadings and after discussion of the parties’

positions during oral argument, the Motion is GRANTED in part and DENIED in part.

    I.      JURISDICTION AND VENUE

         The United States District Court for the District of Connecticut has jurisdiction over

this adversary proceeding by virtue of 28 U.S.C. § 1334(b). This court derives its authority

to hear and determine this matter on reference from the District Court pursuant to 28

U.S.C. §§ 157(a), (b)(1), and the District Court’s General Order of Reference dated

September 21, 1984. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A),

(E), (H), and (O), and the bankruptcy court has the power to enter a final judgment in this

adversary proceeding, subject to traditional rights of appeal. This adversary proceeding

arises under the Main Case pending in this District, and venue is proper pursuant to 28

U.S.C. § 1409.


1
        On March 17, 2015 (the “Petition Date”), the Debtor commenced the underlying Chapter 7
bankruptcy case, Case No. 15-30458 (the “Main Case”).
2
        Citations to documents filed in the Main Case are cited as “ECF No.” Citations to documents filed
in Adversary Proceeding No. 17-03008 are cited as “AP-ECF No.”

                                                   2
Case 17-03008         Doc 77      Filed 08/27/20         Entered 08/27/20 11:46:33          Page 3 of 38



    II.      PROCEDURAL HISTORY

          Familiarity with the procedural posture of this matter and the Memorandum of

Decision and Order Requiring a More Definite Statement (“Prior Decision”) is assumed. 3

See, AP-ECF No. 32. Consistent with the Prior Decision permitting the plaintiff time to

amend her complaint, the Trustee filed the Amended Complaint discussed here, again

alleging that over decades the Debtor and Ms. Anderson had engaged in numerous

fraudulent schemes to the detriment of the Debtor’s creditors. AP-ECF No. 40.

          The Debtor failed to file an answer. See, AP-ECF Nos. 41, 72. Plaintiff has not

sought a default against the Debtor, and he is a non-appearing pro se litigant in this

adversary proceeding. 4

          Ms. Anderson filed the instant Motion seeking dismissal of the complaint because

it fails to state a claim upon which relief may be granted pursuant to Fed.R.Civ.P. 12(b)(6)

and Fed.R.Bankr.P. 7012, or, seeking the filing of a more definite statement pursuant to

Fed.R.Civ.P. 12(e) and Fed.R.Bankr.P. 7012. AP-ECF No. 44. The Trustee objected to

the Motion. AP-ECF No. 56.

          During oral argument on the Motion, the Trustee suggested a court could not

dismiss a portion of a count within a pleading as a matter of law, and the court ordered

briefing on this additional issue. See, AP-ECF No. 67. On December 19, 2019, the

Trustee filed a memorandum of law, and on January 10, 2020, Ms. Anderson filed a

responsive memorandum of law. See, AP-ECF Nos. 70, 71.




3
        In the Prior Decision, I dismissed the Trustee’s initial complaint pursuant to Fed.R.Civ.P. 12(e) and
Fed.R.Bankr.P. 7012 and authorized the Trustee to file an amended complaint. See, AP-ECF Nos. 1, 32.
4
        An Order entered by the court on August 11, 2020, was mailed to the Debtor and later returned as
undeliverable. See, AP-ECF No. 76.

                                                     3
Case 17-03008           Doc 77   Filed 08/27/20       Entered 08/27/20 11:46:33        Page 4 of 38



      III.      THE PLEADINGS AND ORAL ARGUMENT

                a. The Amended Complaint

             The Amended Complaint sets forth the following seven counts:

    Count One          Claim for unjust enrichment seeking:
                          • Imposition of constructive trust
                          • Money damages against Ms. Anderson only.
                       11 U.S.C. §§ 544, 550 5
    Count Two          Claim for avoidance of intentional fraudulent transfers of assets
                       seeking:
                          • Injunction against disposition by both defendants
                          • Money damages against Ms. Anderson
                          • Imposition of a constructive trust.
                       Conn.Gen.Stat. § 52-552e(a)(1)
                       11 U.S.C. §§ 544, 550
    Count Three        Claim for avoidance of constructive fraudulent transfer of assets
                       seeking:
                          • Injunction against disposition by both defendants
                          • Money damages against Ms. Anderson
                          • Imposition of a constructive trust.
                       Conn.Gen.Stat. § 52-552e(a)(2) and 52-552h
                       11 U.S.C. §§ 544, 550.
    Count Four         Claim for avoidance of constructive fraudulent transfers seeking:
                           • Injunctive relief against both defendants
                           • Money damages against Ms. Anderson
                           • Imposition of a constructive trust of the assets
                       Conn.Gen.Stat. § 52-552f(a)
                       11 U.S.C. §§ 544, 550
    Count Five         Claim for fraudulent transfer against Ms. Anderson
                       11 U.S.C. §§ 544, 550
    Count Six          Claim for intentional and constructive fraudulent transfers against Ms.
                       Anderson
                       11 U.S.C. §§ 548, 550
    Count Seven        Claim for turnover
                       11 U.S.C. § 542




5
        Unless otherwise noted, statutory citations are to Title 11, United States Code, commonly known
as the Bankruptcy Code.

                                                  4
Case 17-03008       Doc 77     Filed 08/27/20       Entered 08/27/20 11:46:33     Page 5 of 38



       The Trustee adds, generally, that all applicable statutes of limitations should be

tolled both pursuant to Conn.Gen.Stat. § 52-595, and, pursuant to unspecified equitable

principles. See, AP-ECF No. 40, ¶ 171-181.

                   i. The Subjects of the Counts

       In the Amended Complaint, the Trustee identifies the assets she seeks to recover

for the estate as follows: 6

    1. The Debtor’s one-half (1/2) interest in “real property located at 2 Silver Pond,

       Wolcott, Connecticut (the “Home”).” AP-ECF No. 40, ¶ 129.

    2. Equity in the Home derived from mortgage payments paid using “significant value

       and income” obtained as a result of the other transfers. AP-ECF No. 40, ¶ 91,

       142–146.

    3. A sum of money used to pay a $50,000.00 down payment and to finance the

       purchase of “real property located at 1058 Wolcott Street, Waterbury, Connecticut

       which is the location of the [Classic Car Company and the Haunted House

       Business] (the “Commercial Property”).” AP-ECF No. 40, ¶ 97.

    4. Equity in the Commercial Property derived from mortgage payments paid using

       “significant value and income” obtained as a result of the other transfers. AP-ECF

       No. 40, ¶ 91, 142–146.

    5. A sum of money used to purchase “real property located at 206 East Washington

       Street, Deland, Florida (the “Florida Property”).” AP-ECF No. 40, ¶ 115.




6
        For clarity and ease of disposition, the Amended Complaint’s allegations are set forth in
chronological order, rather than as set forth in the pleading.

                                                5
Case 17-03008     Doc 77    Filed 08/27/20       Entered 08/27/20 11:46:33   Page 6 of 38



   6. Equity in the Florida Property derived from mortgage payments paid using

      “significant value and income” obtained as a result of the other transfers. AP-ECF

      No. 40, ¶ 91, 142–146.

   7. A sole proprietorship “called Classic Car Restoration which is in the business of

      restoring classic and/or vintage cars for eventual resale and/or for specific

      customers (the “Classic Car Company”).” AP-ECF No. 40, ¶¶ 17–18.

   8. A sole proprietorship “known as Nightmare on Wolcott Street which is in the

      business of running a haunted house in Wolcott, Connecticut (the “Haunted House

      Business”).” AP-ECF No. 40, ¶¶ 42–43.

   9. The value of “significant personal services” provided by the Debtor during the four

      (4) years preceding the Petition Date “to or for the benefit of the Classic Car

      Company and the Haunted House Business . . . for which the Debtor was not

      properly compensated (the “Company-Related Services Transfers”).” AP-ECF No.

      40, ¶ 70.

   10. “[P]ersonal property in Connecticut, Florida, and elsewhere (the “Personal

      Property”).” AP-ECF No. 40, ¶ 151.

      During oral argument on the Motion, counsel for the Trustee clarified that the

Trustee intends to proceed only under Count 1 (Unjust Enrichment) with respect to the

alleged transfers of the Home, the Commercial Property, the Florida Property, and

Personal Property acquired before 2011. AP-ECF No. 65, 00:28:10–00:30:33. Ms.

Anderson conceded the Amended Complaint states a claim for unjust enrichment

regarding the Company-Related Services Transfers.            AP-ECF No. 65, 01:04:53–




                                             6
Case 17-03008        Doc 77      Filed 08/27/20        Entered 08/27/20 11:46:33        Page 7 of 38



01:06:06.     Accordingly, I do not address the portion of Count One relating to the

Company-Related Services Transfers, and it proceeds.

                    ii. Factual Allegations

        The Debtor and Ms. Anderson married in 1972, but initiated divorce proceedings

on or about February 20, 1990. AP-ECF No. 40, ¶¶ 9–10. Despite dissolving their

marriage, the Debtor and Ms. Anderson maintain a marriage-like relationship and hold

themselves out as married. AP-ECF No. 40, ¶ 11.

        Prior to the dissolution of their marriage, the Debtor and Ms. Anderson purchased

the Home. AP-ECF No. 40, ¶ 130. On or about January 9, 1990, prior to or amid a police

investigation, 7 the Debtor transferred his one-half (1/2) interest in the Home to Ms.

Anderson without receiving anything of value in return. AP-ECF No. 40, ¶¶ 132, 134-36.

Concurrently with the transfer of the Debtor’s interest in the Home, a loan guaranteed by

the Debtor in the amount of $4,000,000.00 went into default. AP-ECF No. 40, ¶ 133.

Despite transferring the Home to Ms. Anderson, the Debtor has resided at the Home,

received mail there, and indicated on a credit application that he owns the Home and

pays the mortgage. AP-ECF No. 40, ¶¶ 139–40.

        On or about August 1, 2003, Ms. Anderson acquired the Commercial Property for

a down payment of $50,000.00 and financing of $250,000.00, for a total purchase price

of $300,000.00. AP-ECF No. 40, ¶¶ 98–99. The Debtor provided the funds used to make

the down payment and obtain financing. AP-ECF No. 40, ¶¶ 100–02. Alternatively, Ms.

Anderson used funds resulting from other transfers to acquire the Commercial Property.

AP-ECF No. 40, ¶ 109.


7
        The impetus of the police investigation is not included in the Amended Complaint, though the
Trustee alleges the Debtor was imprisoned as a result of the police investigation. AP-ECF No. 40, ¶ 132.

                                                   7
Case 17-03008     Doc 77    Filed 08/27/20       Entered 08/27/20 11:46:33   Page 8 of 38



      In February 2010, Ms. Anderson purchased the Florida Property using funds

provided by the Debtor or using funds derived from other transfers from the Debtor. AP-

ECF No. 40, ¶¶ 116–18.

      Ms. Anderson continues to own the Home, the Commercial Property, and the

Florida Property; makes mortgage payments on the three properties; and has acquired

equity in the properties. AP-ECF No. 40, ¶¶ 97, 115, 129, 142–46. Ms. Anderson uses

value derived from the other transfers to make the mortgage payments and build equity

in the properties. AP-ECF No. 40, ¶¶ 144–46.

      In 2012, the Debtor stated on a credit application that he owned the Classic Car

Company. AP-ECF No. 40, ¶ 20–21. In addition, the Debtor represented on the credit

application that he earned hundreds of thousands of dollars per year operating the Classic

Car Company during the ten (10) years preceding the application. AP-ECF No. 40, ¶ 21.

Between 2012 and the Petition Date in 2015, the Debtor transferred the Classic Car

Company to Ms. Anderson without receiving anything in exchange, rendering the Debtor

insolvent. AP-ECF No. 40, ¶¶ 23, 29–30, 69. The Classic Car Company had value when

transferred to Ms. Anderson. AP-ECF No. 40, ¶ 28. Despite transferring the Classic Car

Company to Ms. Anderson, the Debtor continues to spend time on the premises of the

Classic Car Company and remains involved in its operation and management. AP-ECF

No. 40, ¶¶ 36, 38. During the four (4) years preceding the Petition Date, the Debtor has

managed and supervised the operations of the Classic Car Company, while Ms.

Anderson spends no time at the premises, has no experience restoring cars, and

performs no managerial or supervisory role. AP-ECF No. 40, ¶¶ 33–39.




                                             8
Case 17-03008     Doc 77      Filed 08/27/20       Entered 08/27/20 11:46:33   Page 9 of 38



      In a November 2013 news article, the Debtor’s daughter stated the Debtor owned

the Haunted House Business. AP-ECF No. 40, ¶ 47. Ms. Anderson’s tax returns indicate

she acquired the Haunted House Business in 2013; yet, the Debtor received nothing in

exchange for the Haunted House Business, and the transfer rendered him insolvent. AP-

ECF No. 40, ¶¶ 45, 56, 69. As with Classic Car Company, the Debtor continues to spend

time on the premises of the Haunted House Business and remained involved in operating

and managing the business for the four (4) years preceding the Petition Date. AP-ECF

No. 40, ¶¶ 61, 63, 65–66. By contrast, Ms. Anderson has no experience running the

Haunted House Business, spends no time on the premises, and performs no managerial

or supervisory role. AP-ECF No. 40, ¶¶ 60, 62, 64.

      Although the Debtor has managed and operated the Classic Car Company and

the Haunted House Business during the four (4) years preceding the Petition Date, the

Debtor has not received proper compensation. AP-ECF No. 40, ¶¶ 70, 75–78. As

described by the Trustee, the Debtor’s services comprising the Company-Related

Services Transfers include:

          (a)  [D]irect services relating to restoring classic and/or vintage cars
               for eventual resale and/or for specific customers of the Classic
               Car Company;
          (b)  supervision of others doing direct services for the Classic Car
               Company;
          (c)  direct services relating to the preparation and operation of the
               Haunted House Business;
          (d)  direct services for the management of the Haunted House
               Business;
          (e)  corporate management services for the [Classic Car Company
               and the Haunted House Business]; and
          (f)  similar services.
          AP-ECF No. 40, ¶ 71.




                                               9
Case 17-03008        Doc 77      Filed 08/27/20      Entered 08/27/20 11:46:33            Page 10 of 38



        More specifically, the Debtor restored certain vehicles for the Classic Car

Company, which were sold at auction. AP-ECF No. 40, ¶ 72. In April of 2011, the Classic

Car Company received $139,780.00 in proceeds after auctioning off certain restored

vehicles at the Barrett-Jackson Auto Auction. AP-ECF No. 40, ¶ 72. In May of 2012, the

Classic Car Company received $75,510.00 in proceeds after auctioning off additional

vehicles restored by the Debtor. AP-ECF No. 40, ¶ 72. These proceeds accrued to Ms.

Anderson, and the Debtor did not receive compensation or reasonably equivalent value. 8

AP-ECF No. 40, ¶¶ 72–77.

        Finally, Ms. Anderson owns Personal Property she obtained using funds provided

by the Debtor or through value derived from the other transfers. AP-ECF No. 40, ¶¶ 151–

153, 157–160, 162.

        Ms. Anderson used the proceeds of the transferred assets and the Company-

Related Services Transfers to support herself, the Debtor, and their family. AP-ECF No.

40, ¶ 14. To that end, the transfer of the Home, Classic Car Company, the Haunted

House Business, and the Company-Related Services Transfers were made with the

actual intent to hinder, delay, or defraud the Debtor’s creditors. AP-ECF No. 40, ¶¶ 31,

58, 79, 137.

            b. Ms. Anderson’s Motion

        In support of her Motion, Ms. Anderson asserts, generally, that the Amended

Complaint “repeatedly fails to identify what property the [D]ebtor owned that he




8
        The Trustee alleges these transfers are part of a pattern of conduct the Debtor and Ms. Anderson
have engaged in, as also shown by a December 1991 promissory note the Debtor transferred to Ms.
Anderson for no consideration purportedly to protect the proceeds from the reach of the Debtor’s creditors.
AP-ECF No. 40, ¶¶ 85-89. In her 2000 bankruptcy filing, Ms. Anderson listed the promissory note as her
sole source of income. AP-ECF No. 40, ¶ 88.

                                                   10
Case 17-03008     Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33    Page 11 of 38



transferred to Ms. Anderson,” and the fraudulent transfer claims should be dismissed on

that basis. AP-ECF No. 44, p.2. Ms. Anderson adds that the Trustee’s unjust enrichment

claim as it relates to the transfer of the Home is barred by laches. AP-ECF No. 44, pp.

3–6. With respect to the alleged transfers of the Classic Car Company and the Haunted

House Business, Ms. Anderson asserts that sole proprietorships are not separate legal

entities and absent allegations of the transfer of assets or liabilities, the Amended

Complaint cannot adequately plead these transfers. AP-ECF No. 44, pp. 8–10. Finally,

Ms. Anderson argues that dismissal of the claim seeking turnover is proper because the

Trustee has not yet prevailed on her equitable claims. AP-ECF No. 44, pp. 6–7. During

oral argument, Ms. Anderson’s counsel argued that the allegations of Company-Related

Services Transfers do not otherwise state a fraudulent transfer cause of action because

services are not assets or property. AP-ECF No. 65, 01:04:53–01:06:06.

          c. The Trustee’s Objection

      In her objection to Ms. Anderson’s Motion, the Trustee responds that “the lack of

specificity is due to the breath and success of the decades long fraud [Ms. Anderson] and

the Debtor conducted,” and asserts she is entitled to the relaxed pleading standard courts

in the Second Circuit grant to bankruptcy trustees. AP-ECF No. 56, pp. 1, 5–8. Regarding

the laches defense, the Trustee cites cases requiring clean hands of a defendant raising

equitable defenses such as laches and asserts that a court cannot resolve a laches

defense at the motion to dismiss stage because a successful laches defense requires

detailed factual findings. AP-ECF No. 56, pp. 2–4. The Trustee further argues that the

turnover count should not be dismissed because the Trustee has pleaded in the

alternative that Ms. Anderson is in possession of property of the bankruptcy estate. AP-



                                             11
Case 17-03008        Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33       Page 12 of 38



ECF No. 56, p. 4. Though acknowledging that a sole proprietorship is not a separate

entity, the Trustee emphasizes the implication of the allegations of the Classic Car

Company and Haunted House Business transfers was that the assets of the sole

proprietorships were transferred by the Debtor to Ms. Anderson and further notes that the

nature of sole proprietorships permits the Debtor and Ms. Anderson to conceal the

transfer of the sole proprietorships’ assets and liabilities. AP-ECF No. 56, 9–10. Lastly,

the Trustee suggests that the court stay resolution of Ms. Anderson’s Motion pending

further discovery due to the Trustee’s inability to investigate Ms. Anderson’s and the

Debtor’s financial circumstances prior to filing the Amended Complaint. AP-ECF No. 56,

p. 11.

    IV.      APPLICABLE LAW

             a. Motions to Dismiss

          Fed.R.Civ.P. 8(a) 9 provides, “[a] pleading that states a claim for relief must contain

. . . (2) a short plain statement of the claim showing that the pleader is entitled to relief.”

Fed.R.Civ.P. 8(a). Fed.R.Civ.P. 12(b)(6) permits a motion to dismiss a cause of action

based upon “failure to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). “To survive a motion to dismiss [pursuant to Rule 12(b)(6)], a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.”     Pettaway v. Nat'l Recovery Sols., LLC, 955 F.3d 299, 304 (2d Cir. 2020)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Allegations are plausible where

they “raise a right to relief above the speculative level.” Fin. Guar. Ins. Co. v. Putnam




9
        Fed.R.Civ.P. 8 is made applicable here by Fed.R.Bankr.P. 7008; Fed.R.Civ.P. 12 is made
applicable by Fed.R.Bankr.P. 7012; and Fed.R.Civ.P. 9 is made applicable by Fed.R.Bankr.P. 7009.

                                                 12
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33       Page 13 of 38



Advisory Co., LLC, 783 F.3d 395, 401 (2d Cir. 2015) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

       In determining whether a motion to dismiss should be granted, the court “accept[s]

as true all allegations in the complaint and draw[s] all reasonable inferences in favor of

the non-moving party.” Gonzales v. Hasty, 651 F.3d 318, 321 (2d Cir. 2011). “[A]lthough

‘a court must accept as true all of the allegations contained in a complaint,' that ‘tenet' ‘is

inapplicable to legal conclusions,' and ‘threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.'” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

              1. Pleading Fraud

       While a short plain statement suffices for purposes of Rule 8(a), allegations of

fraud are governed by Fed.R.Civ.P. 9(b), which states, “[i]n alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake. Malice,

intent, knowledge, and other conditions of a person's mind may be alleged generally.”

Fed.R.Civ.P. 9(b). As discussed in more detail below, allegations of intentional fraudulent

transfers are subject to Rule 9(b)’s heightened specificity requirements. Sharp Int'l Corp.

v. State Street Bank & Trust Co. (In re Sharp Int'l Corp.), 403 F.3d 43, 56 (2d Cir. 2005).

          b. Motions For a More Definite Statement

       Where relief is sought pursuant to Fed.R.Civ.P. 12(e), a court may decline to

dismiss a pleading and instead require the filing of an amended pleading where the initial

pleading is “so vague or ambiguous that the party cannot reasonably prepare a

response.” Fed.R.Civ.P. 12(e).




                                              13
Case 17-03008        Doc 77      Filed 08/27/20      Entered 08/27/20 11:46:33            Page 14 of 38



            c. Unjust Enrichment and Constructive Trust

        Under Connecticut law, to assert a claim of unjust enrichment against Ms.

Anderson, the Trustee must plead (1) that the defendant Ms. Anderson was benefited,

(2) that Ms. Anderson unjustly did not pay the Trustee or someone on whose behalf the

Trustee may now sue for the benefits, and (3) that the failure of payment was to the

Trustee’s detriment. Vertex, Inc. v. City of Waterbury, 278 Conn. 557, 573 (Conn. 2006).

Because an unjust enrichment claim is an equitable claim for relief, “its timeliness is not

subject to a statute of limitations but, rather, to the equitable doctrine of laches.”

Reclaimant Corp. v. Deutsch, 332 Conn. 590, 613 (Conn. 2019). Courts may look to a

statute of limitations “by analogy” but “are by no means obliged to adhere to those time

limitations.” Reclaimant Corp., 332 Conn. at 613; see also, Mahon v. Chicago Title Ins.

Co., No. 3:09CV00690 AWT, 2012 WL 3544883, at *2 n.1 (D. Conn. Aug. 16, 2012)

(observing that Connecticut courts have occasionally applied the six (6) year statute of

limitations for breach of contract claims set forth in Conn.Gen.Stat. § 52–576(a) to unjust

enrichment claims). 10 A constructive trust is a remedy a court may impose where a

defendant is liable for unjust enrichment. Cendant Corp. v. Shelton, 474 F.Supp.2d 377,

383 (D.Conn. 2007).

        Because § 541(a)(1) provides that “all legal or equitable interests of the debtor in

property as of the commencement of the case” are property of the bankruptcy estate, a

bankruptcy trustee may stand in the shoes of the debtor and assert causes of action the

debtor held on the petition date. 11 U.S.C. § 541(a)(1); see, Pereira v. Farace, 413 F.3d

330, 342 (2d Cir. 2005); 5 Collier on Bankruptcy ¶ 541.07 (16th ed. 2020). Thus, a trustee


10
         A breach of contract claim under Florida law is subject to a five (5) year statute of limitations.
Fla.Stat. § 95.11(2)(b).

                                                   14
Case 17-03008     Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33     Page 15 of 38



may assert unjust enrichment claims held by a debtor on the petition date. See, Tese-

Milner v. Edidin & Assoc. (In re Operations NY LLC), 490 B.R. 84, 100 (Bankr. S.D.N.Y.

2013) (declining to dismiss a Chapter 7 trustee’s unjust enrichment claim); see also,

O’Neil v. N. England Road, Inc. (In re Neri Bros. Constr. Corp.), 593 B.R. 100, 155 (Bankr.

D. Conn. 2018) (finding the Chapter 7 trustee had established unjust enrichment, meriting

a $686,241.61 award).

          d. Avoidance of Transfers Pursuant to § 544 (Trustee as lien creditor and as
             successor to certain creditors and purchasers), § 548 (Fraudulent transfers
             and obligations), and § 550 (Liability of transferee of avoided transfer)

       The “strong arm powers” granted by § 544 allow a trustee to avoid transfers as a

lien creditor of the debtor and as a successor to certain creditors and purchasers,

including bona fide purchasers of real property. See, 11 U.S.C. § 544(a). A trustee may

also avoid specified transfers under state law and recover the proceeds for the bankruptcy

estate. 11 U.S.C. §§ 544(b)(1), 550. In the Amended Complaint, the Trustee seeks to

avoid the transfers of property to Ms. Anderson under the Connecticut Uniform Fraudulent

Transfer Act (“CUFTA”), Conn.Gen. Stat. §§ 52-552a, et seq., which creates causes of

action and remedies for intentional (or actual) fraudulent transfers and constructive

fraudulent transfers.

       Like CUFTA, the Bankruptcy Code permits a trustee to avoid intentional and

constructive fraudulent transfers pursuant to § 548. Under § 550, a trustee may recover

for the benefit of the bankruptcy estate the property subject to transfers proven to be

fraudulent. Other than the four-year look-back period provided by CUFTA – as opposed

to the two-year look-back period set forth in § 548 – the standards for avoiding fraudulent




                                             15
Case 17-03008        Doc 77      Filed 08/27/20       Entered 08/27/20 11:46:33           Page 16 of 38



transfers under the two statutes are not “materially different.” 11 In re Carrozzella &

Richardson, 302 B.R. 415, 419 (Bankr.D.Conn. 2003); compare, Conn.Gen.Stat. § 52-

552j with 11 U.S.C. § 548(a)(1).

                1. Intentional Fraudulent Transfer Claims

        Counts 2 of the Amended Complaint seeks relief under Conn.Gen.Stat. §§ 52-

552e(a)(1) and 52-552h. Conn.Gen.Stat. § 52-552e(a)(1) allows a creditor to avoid

intentional fraudulent transfers and provides as follows:

        (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
        creditor, if the creditor's claim arose before the transfer was made or the
        obligation was incurred and if the debtor made the transfer or incurred the
        obligation: (1) With actual intent to hinder, delay or defraud any creditor of
        the debtor.
        Conn.Gen.Stat. § 52-552e(a).

        Conn.Gen.Stat. § 52-552h governs the remedies that may be available to the

Trustee upon establishing her entitlement to relief. It states:

        (a) In an action for relief against a transfer or obligation under sections 52-
        552a to 52-552l, inclusive, a creditor, subject to the limitations in section 52-
        552i, may obtain: (1) Avoidance of the transfer or obligation to the extent
        necessary to satisfy the creditor's claim; (2) an attachment or other
        provisional remedy against the asset transferred or other property of the
        transferee in accordance with the procedure prescribed by chapter 903a;1
        (3) subject to applicable principles of equity and in accordance with
        applicable rules of civil procedure (A) an injunction against further
        disposition by the debtor or a transferee, or both, of the asset transferred or
        of other property, (B) appointment of a receiver to take charge of the asset
        transferred or of other property of the transferee, or (C) any other relief the
        circumstances may require.

        (b) If a creditor has obtained a judgment on a claim against the debtor, the
        creditor, if the court so orders, may levy execution on the asset transferred
        or its proceeds.

11
         As noted in the Prior Decision, neither party has taken a position on whether Connecticut law or
Florida law applies to the transfer of the Florida Property. The distinction is immaterial, however, because
Florida fraudulent transfer law – like CUFTA – imposes the same standard as the Bankruptcy Code but
with a more generous four (4) year look-back period. See, In re Pearlman, 515 B.R. 887, 894 (Bankr. M.D.
Fla. 2015); see also, Fla.Stat. § 726.110.

                                                    16
Case 17-03008     Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33      Page 17 of 38



       Conn. Gen. Stat. § 52-552h.

       In Count 6 of the Amended Complaint, the Trustee seeks to avoid the allegedly

intentional fraudulent transfers from the Debtor to Ms. Anderson under § 548, which

provides that the Trustee may avoid a transfer of “an interest of the [D]ebtor in property”

made within two (2) years of the Petition Date if she proves the Debtor “made such

transfer . . . with actual intent to hinder, delay, or defraud” the Debtor’s creditors. 11

U.S.C. § 548(a)(1)(A).

       The remedies available to a trustee who establishes the existence of a fraudulent

transfer are set forth in § 550, which provides in pertinent part:

       (a) [T]he trustee may recover, for the benefit of the estate, the property
       transferred, or, if the court so orders, the value of such property, from— (1)
       the initial transferee of such transfer or the entity for whose benefit such
       transfer was made; or (2) any immediate or mediate transferee of such initial
       transferee.

       (b) The trustee may not recover under section (a)(2) of this section from—
       (1) a transferee that takes for value, including satisfaction or securing of a
       present or antecedent debt, in good faith, and without knowledge of the
       voidability of the transfer avoided; or (2) any immediate or mediate good
       faith transferee of such transferee.
       11 U.S.C. § 550.

       As noted, intentional fraudulent transfer claims must be pleaded with particularity.

Accordingly, Rule 9(b) “places two further burdens on fraud plaintiffs – the first goes to

the pleading of the circumstances of the fraud, the second to the pleading of the

defendant's mental state.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797

F.3d 160, 171 (2d Cir. 2015). In the context of intentional fraudulent transfers, a plaintiff

must allege the circumstances of the transfer, namely, “(1) the property subject to the

transfer, (2) the timing and, if applicable, frequency of the transfer and (3) the

consideration paid with respect thereto.” In re Bernard L. Madoff Investment Securities

                                              17
Case 17-03008     Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33       Page 18 of 38



LLC, 458 B.R. 87, 106 (Bankr. S.D.N.Y. 2011). Allegations of the transferor’s mental

state, i.e., intent, may be pleaded generally, but a plaintiff “must nonetheless allege facts

that give rise to strong inference of fraudulent intent.” Loreley Fin., 797 F.3d at 171

(internal quotations omitted). To withstand a motion to dismiss pursuant to Rule 12(b)(6),

the facts as pleaded must allow a reasonable person to draw an “inference of scienter.”

In re Lyondell Chem. Co., 554 B.R. 635, 652 (S.D.N.Y. 2016) (quoting Employees

Retirement Sys. of Gov. of the Virgin Islands v. Blanford, 794 F.3d 297, 306 (2d Cir.

2015)).

       To overcome the difficulty inherent in establishing fraudulent intent, a plaintiff “may

rely on ‘badges of fraud’ – ‘circumstances so commonly associated with fraudulent

transfers that their presence gives rise to an inference of intent.’” In re Bos. Generating

LLC, __ B.R. __, __, No. 10-14419 (SCC), 2020 WL 3286207, at *21 (Bankr. S.D.N.Y.

June 18, 2020) (quoting Techno-Comp. Inc. v. Arcabascio, 130 F. Supp.3d 734, 745

(E.D.N.Y. 2015)). “Badges of fraud” include:

       (1) the lack or inadequacy of consideration; (2) the family, friendship or
       close associate relationship between the parties; (3) the retention of
       possession, benefit or use of the property in question; (4) the financial
       condition of the party sought to be charged both before and after the
       transaction in question; (5) the existence or cumulative effect of a pattern or
       series of transactions of conduct after the incurring of debt, onset of financial
       difficulties, or pendency or threat of suits by creditors; and (6) the general
       chronology of the events and transactions under inquiry.
       In re Kupersmith, 614 B.R. 428, 438 (Bankr. D. Conn. 2020) (quoting In re Kaiser,

722 F.2d at 1574, 1582–83 (2d Cir. 1983)).

       Pleading a single badge of fraud is insufficient to show actual fraudulent intent;

however, “the confluence of several can constitute conclusive evidence of an actual intent




                                              18
Case 17-03008      Doc 77    Filed 08/27/20     Entered 08/27/20 11:46:33       Page 19 of 38



to defraud, absent significantly clear evidence of a legitimate supervening purpose.”

Operations NY LLC, 490 B.R. at 95 (internal quotations omitted).

       Finally, “where a bankruptcy trustee is the party asserting the intentional fraudulent

transfer claim, the Second Circuit has adopted a more liberal view . . . since a trustee is

an outsider to the transaction who must plead fraud from second-hand knowledge.” Bos.

Generating LLC, __ B.R. at __, 2020 WL 3286207, at *20 (internal quotations omitted)

(quoting Picard v. Cohmad Sec. Corp. et al. (In re Bernard L. Madoff Inv. Sec. LLC), 454

B.R. 317, 329 (Bankr. S.D.N.Y. 2011)).             Nonetheless, “relaxing the particularity

requirement of Rule 9(b) does not eliminate it.” Picard v. Madoff (In re Bernard L. Madoff

Inv. Sec. LLC), 458 B.R. 87, 106 (Bankr. S.D.N.Y. 2011) (internal quotations omitted)

(citing Devaney v. Chester, 813 F.2d 566, 569 (2d Cir.1987)). A trustee’s allegations of

fraud “still must be particular enough to fulfill Rule 9(b)'s purpose: ‘to protect the defending

party's reputation, to discourage meritless accusations, and to provide detailed notice of

fraud claims to defending parties.’” Madoff, 458 B.R. at 106 (quoting Tronox Inc. v.

Anadarko Petroleum Corp. (In re Tronox Inc.), 429 B.R. 73, 92 (Bankr. S.D.N.Y. 2010)).

              2. Constructive Fraudulent Transfer Claims

       In Counts 3 and 4, the Amended Complaint seeks relief under Conn.Gen.Stat. §

52-552e(a)(2) and Conn.Gen.Stat. § 52-552f(a), which both address constructively

fraudulent transfers. To recover property subject to a constructive fraudulent transfer

under Conn. Gen. Stat. § 52-552e(a)(2), the Trustee must satisfy the following

requirements:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor, if the creditor's claim arose before the transfer was made or the
       obligation was incurred and if the debtor made the transfer or incurred the
       obligation: . . . (2) without receiving a reasonably equivalent value in

                                              19
Case 17-03008      Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33         Page 20 of 38



       exchange for the transfer or obligation, and the debtor (A) was engaged or
       was about to engage in a business or a transaction for which the remaining
       assets of the debtor were unreasonably small in relation to the business or
       transaction, or (B) intended to incur, or believed or reasonably should have
       believed that he would incur, debts beyond his ability to pay as they became
       due.
       Conn.Gen.Stat. § 52-552e(a).

       To recover property subject to a constructive fraudulent transfer under Conn. Gen.

Stat. § 52-552f, the Trustee must satisfy the following requirements:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor whose claim arose before the transfer was made or the obligation
       was incurred if the debtor made the transfer or incurred the obligation
       without receiving a reasonably equivalent value in exchange for the transfer
       or obligation and the debtor was insolvent at that time or the debtor became
       insolvent as a result of the transfer or obligation.

       (b) A transfer made by a debtor is fraudulent as to a creditor whose claim
       arose before the transfer was made if the transfer was made to an insider
       for an antecedent debt, the debtor was insolvent at that time and the insider
       had reasonable cause to believe that the debtor was insolvent.
       Conn. Gen. Stat. § 52-552f.

       In addition to permitting avoidance of intentional fraudulent transfers, § 548 allows

the Trustee to avoid constructive fraudulent transfers. See, 11 U.S.C. § 548(a)(1)(B). A

transfer of a debtor’s interest in property is constructively fraudulent if the debtor:

       (i) received less than a reasonably equivalent value in exchange for such
       transfer or obligation; and
       (ii) (I) was insolvent on the date that such transfer was made or such
       obligation was incurred, or became insolvent as a result of such transfer or
       obligation; (II) was engaged in business or a transaction, or was about to
       engage in business or a transaction, for which any property remaining with
       the debtor was an unreasonably small capital; (III) intended to incur, or
       believed that the debtor would incur, debts that would be beyond the
       debtor’s ability to pay as such debts matured; or (IV) made such transfer to
       or for the benefit of an insider, or incurred such obligation to or for the benefit
       of an insider, under an employment contract and not in the ordinary course
       of business.
       11 U.S.C. § 548(a)(1)(B).



                                               20
Case 17-03008      Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33        Page 21 of 38



       Because constructive fraudulent transfers are concerned not with the transferor’s

intent but with the transferor’s financial position at the time of the transfer and the

sufficiency of the consideration, the additional pleading requirements of Rule 9(b) are

inapplicable. In re Derivium Capital, LLC, 380 B.R. 429, 439 (Bankr. D.S.C. 2006).

“Instead, the pleading standards of Rule 8 . . . apply, subject, of course, to the ‘plausibility’

requirements of Iqbal and Twombly.” Bos. Generating LLC, __ B.R. at __, 2020 WL

3286207, at *20 (internal quotations omitted) (quoting Techno-Comp. Inc., 130 F.

Supp.3d at 746).

              3. Interest in Property Subject to Transfer

       Property of the bankruptcy estate consists of “all legal or equitable interests of the

debtor in property as of the commencement of the case,” including earnings from pre-

petition services. 11 U.S.C. § 541(a)(1); see, 11 U.S.C. § 541(a)(6) (excluding post-

petition “earnings from services performed by an individual debtor” from the property of

the bankruptcy estate).

       Under the Bankruptcy Code, a “transfer” broadly embraces “each mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with—

(i) property; or (ii) an interest in property.” 11 U.S.C. § 101(54)(D). “[T]he hallmark of a

‘transfer’ is a change in the rights of the transferor with respect to the property after the

transaction.” 2 Collier on Bankruptcy ¶ 101.54 (16th ed. 2020) (quoting In re Brobeck,

Phleger & Harrison LLP, 408 B.R. 318, 338 (Bankr. N.D. Cal. 2009)). “In the absence of

any controlling federal law, “property” and “interests in property” are creatures of state

law.” Barnhill v. Johnson, 503 U.S. 393, 398 (1992).




                                               21
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33       Page 22 of 38



       CUFTA likewise defines a “transfer” as “every mode, direct or indirect, absolute or

conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest

in an asset, and includes payment of money, release, lease and creation of a lien or other

encumbrance.” Conn. Gen. Stat. § 52-552b(12). CUFTA defines an “asset” as “property

of a debtor,” excluding “[p]roperty to the extent it is encumbered by a valid lien, (B)

property to the extent it is generally exempt under nonbankruptcy law, or (C) an interest

in property held in tenancy by the entireties to the extent it is not subject to process by a

creditor holding a claim against only one tenant.”        Conn. Gen. Stat. § 52-552b(2).

“Property” is defined as “anything that may be the subject of ownership.” Conn. Gen. Stat.

§ 52-552b(10). Black’s Law Dictionary similarly defines “property” as, “[a]ny external thing

over which the rights of possession, use, and enjoyment are exercised.”             Property

Definition, Black’s Law Dictionary (11th ed. 2019). Thus, to avoid fraudulent transfers

under § 548 and CUFTA, the Trustee must establish that the Debtor held an ownership

interest in property recognized under Connecticut law and that he relinquished that

ownership interest to Ms. Anderson through a transfer.

       Connecticut courts have recognized “the fraud of diversion of the fruits of one’s

labor” and granted relief under CUFTA on this theory.           Cadle Co. v. Steiner, No.

CV054018721S, 2011 WL 925450, at *2–7 (Conn. Super. Feb. 10, 2011) (internal

quotations omitted); see, Cadle Co. v. Zubretsky, No. CV040832477S, 2008 WL 441935,

at *5–6 (Conn. Super. Jan. 30, 2008). Although the underpinnings of this doctrine remain

unclear, the fruits of one’s labor theory appears derived from the concept of reverse veil-

piercing, which in effect restrains individuals from secreting assets in a corporate form.

See, Steiner, 2011 WL 925450, at *2; see also, Cadle Co. v. Ogalin, 495 F. Supp. 2d 278,



                                              22
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33       Page 23 of 38



284–87 (D. Conn. 2007). In the bankruptcy context, debtors found to have diverted the

fruits of their labor have been denied discharge pursuant to 11 U.S.C. § 727(a)(2)(A) upon

a finding that property of the debtor was transferred with intent to hinder, delay, or defraud

a creditor.   See, e.g., In re Klutchko, 338 B.R. 554, 571 (Bankr. S.D.N.Y. 2005)

(“[N]umerous courts have found that debtors who transferred all of their salary, or their

right to receive salary, to a family member or to a corporation owned by a family member,

yet retained the benefits of such salary, as here, should be denied a discharge.”); In re

Ogalin, 303 B.R. 552, 561 (Bankr. D. Conn. 2004).

          e. Turnover

       As set forth in § 542(b), a trustee may compel an entity in possession of property

of the estate to turn over that property to the trustee. See, 11 U.S.C. § 542(b). To state

a cause of action for turnover of estate property, the Trustee must plead: “(1) the property

is in the possession, custody or control of another entity; (2) the property can be used in

accordance with the provisions of section 363; and (3) the property has more than

inconsequential value to the debtor's estate.” Geltzer v. Brizinova (In re Brizinova), 592

B.R. 442, 460 (Bankr. E.D.N.Y. 2018); see also, 5 Collier on Bankruptcy ¶ 542.03 (16th

ed. 2019). “Fraudulently transferred property does not, however, become property of the

estate until after it has been recovered.” Savage & Assoc., P.C. v. Mandl (In re Teligent,

Inc.), 307 B.R. 744, 751 (Bankr. S.D.N.Y. 2004) (citing FDIC v. Hirsch (In re Colonial

Realty Co.), 980 F.2d 125, 131 (2d Cir.1992)).

          f. Statute of Limitations; Equitable Tolling

       Connecticut statute provides that “[i]f any person, liable to an action by another

fraudulently conceals from him the existence of the cause of such action,” the



                                              23
Case 17-03008         Doc 77      Filed 08/27/20       Entered 08/27/20 11:46:33            Page 24 of 38



consequence is that “such cause of action shall be deemed to accrue against such person

so liable therefor at the time when the person entitled to sue thereon first discovers its

existence.” Conn.Gen.Stat. § 52-595. To plead fraudulent concealment and toll the

statute of limitations applicable to the Trustee’s state law claims, the Trustee must allege:

(1) Ms. Anderson’s “actual awareness, rather than imputed knowledge of the facts

necessary to establish” the Trustee’s cause of action; (2) Ms. Anderson’s “intentional

concealment” of these facts from the Trustee; and (3) that Ms. Anderson’s concealment

of the facts was for the purpose of delaying the trustee from filing a complaint on her

cause of action. Carson v. Allianz Life Ins. Co. of N. Am., 184 Conn. App. 318, 326 (Conn.

App. 2018) (citing Bartone v. Robert L. Day Co., 232 Conn. 527, 533 (Conn. 1995)).

        With respect to the Trustee’s claims under the Bankruptcy Code, 12 “[t]he doctrine

of equitable tolling is ‘read into every federal statute of limitation.’” In re Milby, 875 F.3d

1229, 1232 (9th Cir. 2017) (quoting Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946)).

Thus, if there are “extraordinary or exceptional circumstances,” the common law doctrine

of equitable tolling allows a court to “extend a statute of limitations on a case-by-case

basis to prevent inequity, even when the limitations period would otherwise have expired.”

United States v. All Funds Distributed To, or o/b/o Weiss, 345 F.3d 49, 54–55 (2d Cir.

2003) (internal citations omitted).           “Statutes of limitations are generally subject to

equitable tolling where necessary to prevent unfairness to a plaintiff who is not at fault for

[the] lateness in filing.” Gonzalez v. Hasty, 651 F.3d 318, 322 (2d Cir. 2011); see also,



12
         Courts are not in agreement about whether the two-year limitation on fraudulent transfer claims
brough pursuant to § 548 may be equitably tolled. Compare, In re Stanwich Fin. Servs. Corp., 291 B.R.
25, 28 (Bankr. D. Conn. 2003) (concluding that all federal statutes of limitations may be equitably tolled),
with In re Petters Co., Inc., 557 B.R. 711, 723 (Bankr. D. Minn. 2016) (concluding that “a period of time
that is a substantive element of the cause of action may not” be equitably tolled).

                                                     24
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33      Page 25 of 38



Cerbone v. Int'l Ladies' Garment Workers' Union, 768 F.2d 45, 48 (2d Cir. 1985) (“The

essence of the doctrine is that a statute of limitations does not run against a plaintiff who

is unaware of his cause of action.”) (internal quotations omitted). As a procedural matter,

equitable tolling is interposed in response to a statute of limitations defense. See, In re

Walnut Hill, Inc., No. 16-20960 (JJT), 2018 WL 2672242, at *2 (Bankr. D. Conn. June 1,

2018) (citing Long v. Abbott Mortg. Corp., 459 F. Supp. 108, 113 (D. Conn. 1978)).

       To obtain the benefit of the doctrine, the Trustee bears the burden of establishing

that she, “(1) has acted with reasonable diligence during the time period she seeks to

have tolled, and (2) has proved that the circumstances are so extraordinary that the

doctrine should apply.” Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d 74, 80–

81 (2d Cir. 2003), as amended (July 29, 2003) (internal quotations omitted); see also,

Milby, 875 F.3d at 1234–35 (finding the trustee acted diligently while the subject transfers

were concealed).

          g. Laches

       The equitable defense of laches allows a defendant to defeat a plaintiff’s claims

where the defendant shows “the plaintiff has inexcusably slept on [its] rights so as to make

a decree against the defendant unfair,” and that the defendant “has been prejudiced by

the plaintiff’s unreasonable delay in bringing the action.” Zuckerman v. Metro. Museum

of Art, 928 F.3d 186, 190 (2d Cir. 2019) (quoting Merrill Lynch Inv. Managers v. Optibase

Ltd., 337 F.3d 125, 132 (2d Cir. 2003)). Accordingly, to raise a laches defense, Ms.

Anderson must show both unreasonable delay on the part of the Trustee – or someone

on whose behalf she may sue – and resulting prejudice to Ms. Anderson.                  See,

Zuckerman, 928 F.3d at 190; Town of Glastonbury v. Metro. Dist. Comm’n, 328 Conn.



                                              25
Case 17-03008     Doc 77     Filed 08/27/20    Entered 08/27/20 11:46:33      Page 26 of 38



326, 341 (Conn. 2018). Ms. Anderson “must have suffered some amount of prejudice to

successfully invoke laches, even if [the plaintiff has] a weak or no excuse for [the] delay.”

In re Fairchild, 285 B.R. 98, 101 (Bankr.D.Conn. 2002) (citing In re Caicedo, 159 B.R.

104, 106–07 (Bankr.D.Conn. 1993)). To establish the required prejudice, Ms. Anderson

“must demonstrate that the delay caused [her] a disadvantage in asserting and

establishing a claimed right or defense.” In re Saucier, 353 B.R. 383, 386 (Bankr.D.Conn.

2006) (quoting In re Bianucci, 4 F.3d 526, 528 (7th Cir.1993)). Although passage of time

alone is insufficient to establish prejudice, “delay may be prejudicial when it is combined

with other factors.” Saucier, 353 B.R. at 386 (quoting Bianucci, 4 F.3d at 528). A court

may dismiss a claim based on the affirmative defense of laches where the elements of

laches are evident on the face on the complaint. Zuckerman, 928 F.3d at 193; accord,

Town of Glastonbury, 328 Conn. at 341 (“A conclusion that a plaintiff has been guilty of

laches is one of fact for the trier and not one that can be made [as a matter of law], unless

the subordinate facts found make such a conclusion inevitable.”) (alteration in original).

          h. The Nature of Sole Proprietorships

       A sole proprietorship “has no legal existence apart from its owner.” Lattanzio v.

COMPTA, 481 F.3d 137, 140 (2d Cir. 2007). Unlike corporations, sole proprietorships

are not separate entities, and a sole proprietorship’s income and expenses are those of

its owner. In re APCO Merch. Servs., Inc., 585 B.R. 306, 318 (Bankr. E.D.N.Y. 2018);

Nat'l Fire Ins. Co. of Hartford v. Beaulieu Co., LLC, 140 Conn. App. 571, 584 (Conn.App.

2013), see also, Mercadant v. Kvinta, No. LLICV164016048S, 2016 WL 7132308, at *2

n.3 (Conn.Super. Oct. 25, 2016); Sole Proprietorship Definition, Black’s Law Dictionary

(11th ed. 2019) (“A business in which one person owns all the assets, owes all the



                                              26
Case 17-03008      Doc 77    Filed 08/27/20     Entered 08/27/20 11:46:33       Page 27 of 38



liabilities, and operates in his or her personal capacity.”). It follows that a sole proprietor

must individually transfer the sole proprietorship’s assets and liabilities to divest his or her

interest in the sole proprietorship.

       Because assets of a sole proprietorship are assets of the debtor, assets

transferred out of a sole proprietorship owned by the debtor may be the subject of a

fraudulent transfer claim. See, In re Pigg, 515 B.R. 274, 278–80 (Bankr. D.S.C. 2014)

(concluding that a motion for default judgment should be granted with respect to the

trustee’s allegations that “the name, any assets, inventory or other property of any nature”

of a sole proprietorship were fraudulently transferred pursuant to § 548(a) and state law),

aff'd, No. 3:14-CV-03210-JFA, 2014 WL 4536642 (D.S.C. Sept. 9, 2014). Additionally,

transferring assets out of a sole proprietorship with an intent to hinder, delay, or defraud

creditors may be grounds for denial of a discharge pursuant to § 727(a)(2)(A). See, e.g.,

In re Wreyford, 505 B.R. 47, 53 (Bankr. D.N.M. 2014) (denying discharge where debtors

transferred by a bill of sale “all inventory, equipment, fixtures, trade fixtures, tenant

improvements, accounts, general intangibles, trade names, executory contracts or

leases, and all other assets of any type” from a sole proprietorship to an limited liability

corporation they owned); In re Schnurr, 107 B.R. 124, 130 (Bankr. W.D. Tex. 1989)

(denying discharge where debtor transferred income-producing assets from a sole

proprietorship he owned to a corporation where he held a one hundred percent (100%)

ownership interest); In re Hurley, No. 03-16467-JNF, 2007 WL 1455983, at *6–7 (Bankr.

D. Mass. May 15, 2007) (denying discharge to debtor who transferred all assets of his

sole proprietorship to a corporation in which he held a ninety-seven percent (97%) stake);

cf. Matter of Green, 122 B.R. 376, 377–78 (Bankr. D. Neb. 1990) (declining to deny



                                              27
Case 17-03008         Doc 77     Filed 08/27/20       Entered 08/27/20 11:46:33           Page 28 of 38



discharge to a debtor who transferred his interest in the assets of a sole proprietorship to

his wife because the assets transferred were subject to a security interest, the debtor

received valid consideration, and the bill of sale effecting the transfer was properly

recorded).

             i.   Dismissal of a Portion of a Count

          Fed.R.Civ.P. 8(a) requires that a pleading include “a short and plain statement of

the claim showing the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Dismissal of a

claim is proper where it fails to state a claim upon which relief can be granted.

Fed.R.Civ.P. 12(b)(6). The Federal Rules of Civil Procedure do not prohibit a court from

dismissing a meritless claim that is tacked to a claim upon which relief may be granted.

In fact, courts routinely dismiss portions of claims where relief cannot be granted as to

some, but not all, factual allegations or defendants. See, e.g., GE Transportation Parts,

LLC v. Cent. Ry. Mfg., LLC, No. 19-CV-4826 (AJN), 2020 WL 3448018, at *7 (S.D.N.Y.

June 24, 2020); Miranda v. S. Country Cent. Sch. Dist., No. 20-CV-104 (BMC), 2020 WL

2563091, at *5, *9 (E.D.N.Y. May 21, 2020); Hughes v. City of Hartford, 96 F. Supp. 2d

114, 121 (D. Conn. 2000). To hold otherwise would permit meritless claims to proceed

based only on the proficiency of the pleading’s drafter. 13

     V.      DISCUSSION

          Preliminarily, in light of the Prior Decision and the filing of the Amended Complaint,

I decline to direct the Trustee to again file a more definite statement pursuant to

Fed.R.Civ.P. 12(e), and Ms. Anderson’s Motion is denied to the extent it seeks that form

of relief.


13
          The Trustee cites no authority to support her proposition that a court must either dismiss a count
in full or allow it to proceed.

                                                    28
Case 17-03008     Doc 77    Filed 08/27/20      Entered 08/27/20 11:46:33    Page 29 of 38



       The Amended Complaint is not a model of clarity. Rather than plainly stating which

counts correspond to which assets, the Trustee leaves to the court the task of discerning

the facts applicable to each cause of action.

          a. Unjust Enrichment (Count 1)

                  i. The Home, the Commercial Property, the Florida Property, and the
                     equity in each property

       The Trustee’s unjust enrichment claim pertaining to the Home, the Commercial

Property, and the Florida Property cannot proceed against Ms. Anderson because the

elements of laches are evident on the face of the Amended Complaint. First, twenty-

seven (27) years elapsed between the transfer of the Home and the date the Trustee filed

her initial complaint on March 10, 2017; almost fourteen (14) elapsed after the transfer of

the Commercial Property; and seven (7) years elapsed after the transfer of the Florida

Property. See, AP-ECF No. 40, ¶¶ 98, 116, 135. By standing in the shoes of the Debtor

to assert the Debtor’s causes of action pursuant to § 541, the Trustee inherited the time

that had run from the date each unjust enrichment cause of action arose and then waited

another two (2) years to file a complaint. See, 5 Collier on Bankruptcy ¶ 541.07 (16th

2020). As noted, courts may use statutes of limitations by analogy when assessing unjust

enrichment claims. The statute of limitations for a fraudulent transfer under Connecticut

(and Florida) law is four (4) years, while the statute of limitations for breach of contract

actions under Connecticut law is six (6) years. The time elapsed since the respective

transfers of the Home, the Commercial Property, and the Florida Property each exceeds

six (6) years. The Trustee cites no reason for the court to conclude these delays were

reasonable.




                                             29
Case 17-03008     Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33      Page 30 of 38



       Second, the prejudice to Ms. Anderson is evident in the years-long – and in some

instances, decades-long – delay in asserting the claim for unjust enrichment. To raise a

defense to the Trustee’s claims of unjust enrichment, Ms. Anderson would need to

present evidence that she has paid for the benefits she was allegedly unjustly enriched

by. To do so in the case of the Home, the Commercial Property, and the Florida Property

would require bank records and other evidence of payment from many years ago.

Additionally, as Ms. Anderson notes in her Motion, Ms. Anderson has structured her

financial affairs around the ownership of these properties since the date of the transfer.

       To the extent the Trustee asserts that the equitable nature of a laches defense

requires clean hands of the party raising the defense, I nonetheless find that the balance

of the equities weighs in favor of dismissing Count One as it relates to the Home, the

Commercial Property, and the Florida Property because the Trustee has not alleged

conduct on the part of Ms. Anderson that outweighs the delay and prejudice apparent on

the face of the Amended Complaint.

       Consistent with this conclusion, I also dismiss the unjust enrichment claim as it

relates to the equity Ms. Anderson has accumulated in the three (3) properties. The

Trustee does not propose an intervening date between the transfer of each property and

the Petition Date for the court to consider as the period Ms. Anderson was unjustly

enriched by the accrual of equity. Because the claims pertaining to the equity necessarily

spring from the transfers of the properties, the delay and prejudice elements are met for

the same reasons. Equitable principles therefore compel that I dismiss the Trustee’s




                                             30
Case 17-03008       Doc 77     Filed 08/27/20      Entered 08/27/20 11:46:33         Page 31 of 38



unjust enrichment claim as it relates to the Home, the Commercial Property, the Florida

Property, and the money resulting in equity in the respective properties. 14

                   ii. The Classic Car Company and the Haunted House Business

       Count One as it pertains to the Classic Car Company and the Haunted House

Business will proceed. Preliminarily, the court finds that allegations of the transfer of the

two (2) sole proprietorships encompass by implication the assets and liabilities held by

the Debtor in his capacity as the sole proprietor of the Classic Car Company and the

Haunted House Business and give the Debtor and Ms. Anderson fair notice the Trustee

is seeking to recover assets under the umbrella of the sole proprietorship.

       The Trustee has alleged Ms. Anderson benefitted from the value of the assets

transferred in 2012 from the Debtor in his capacity as the sole proprietor of the Classic

Car Company, including the proceeds from auctioning off certain vehicles owned by the

Classic Car Company, and that Ms. Anderson did not pay for this benefit. See, AP-ECF

No. 40, ¶¶ 28–29, 91-92, 94, 188–189.              Additionally, the Trustee asserts that Ms.

Anderson’s failure to pay for the Classic Car Company’s assets decreased the value of

the Debtor’s bankruptcy estate. See, AP-ECF No. 40, ¶¶ 192, 195. Likewise, the Trustee

has alleged the assets of the Haunted House Business were transferred from the Debtor

to Ms. Anderson in 2013 without Ms. Anderson providing any benefit in return, and that

the lack of payment resulted in the diminution of the assets available for distribution to

creditors in the Debtor’s bankruptcy. See, AP-ECF No. 40, ¶¶ 55–56, 91–92, 94, 188–

89, 192, 195. Each of the elements of unjust enrichment are alleged as they relate to the

Trustee’s claims pertaining to the Classic Car Company and the Haunted House


14
       As noted, unjust enrichment is subject to a laches defense rather than a statute of limitations
defense, and as a result, equitable tolling is inapposite. See, Reclaimant Corp., 332 Conn. at 61.

                                                 31
Case 17-03008     Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33    Page 32 of 38



Business, and the allegations are not barred by laches. As a result, Count One as it

pertains to the Classic Car Company and the Haunted House Business proceeds.

                iii. Money used to purchase the Personal Property

      The Trustee has alleged Ms. Anderson received money from the Debtor that she

used to purchase the Personal Property and that Ms. Anderson did not give anything of

value to the Debtor in return for this unspecified amount of money, resulting in a

diminished bankruptcy estate. See, AP-ECF No. 40, ¶¶ 14, 152, 162, 188–90. Thus, the

Trustee has alleged the elements of unjust enrichment with respect to the unspecified

sum of money. Yet, the allegations suffer from the same defect as the money used to

acquire equity in the Home, the Commercial Property, and the Florida Property in that the

Trustee does not propose a cutoff date and appears to seek discovery from Ms. Anderson

pertaining to money received from the Debtor going back decades. In light of the lack of

specificity in the Trustee’s allegations about this amount of money and the prejudicial

delay evident on the face of the Amended Complaint, I will allow this portion of Count One

to proceed as it relates to money used to acquire the Personal Property on or after

January 1, 2011. The claim as it relates to money used to acquire the Personal Property

on or before December 31, 2010, is dismissed.

      Accordingly, Count One as it pertains to the Home, the Commercial Property, the

Florida Property, the equity in each property, and the money used to acquire the Personal

Property on or before December 31, 2010, is dismissed. The portion of Count One

relating to the Classic Car Company, the Haunted House Business, and money used to

acquire the Personal Property on or after January 1, 2011, proceeds.




                                             32
Case 17-03008        Doc 77     Filed 08/27/20      Entered 08/27/20 11:46:33           Page 33 of 38



            b. Intentional Fraudulent Transfers (Counts 2, 5–6)

                    i. The Classic Car Company and the Haunted House Business

        I find the Trustee has adequately pleaded both the circumstances of the fraud and

the Debtor’s mental state to state an intentional fraudulent transfer claim pertaining to the

Classic Car Company and the Haunted House Business under § 548(a)(1)(A) and

CUFTA. The Amended Complaint states the property subject to the transfer is the Classic

Car Company, the transfer occurred in 2012, and Ms. Anderson provided no

consideration in exchange. See, AP-ECF No. 40, ¶¶ 17–18, 21–23, 29–30. Likewise,

the Trustee has pleaded the Debtor transferred the Haunted House Business to Ms.

Anderson in 2013 and received no consideration in return. See, AP-ECF No. 40, ¶¶ 42–

43, 45–48, 56–57.

        Moreover, I find the Trustee has adequately pleaded facts giving rise to a strong

inference of the Debtor’s fraudulent intent in transferring the Classic Car Company and

the Haunted House Business to Ms. Anderson. The Trustee’s allegations satisfy each of

the badges of fraud as follows: (1) Ms. Anderson provided no consideration to the Debtor

in exchange for the Classic Car Company and the Haunted House Business, AP-ECF

No. 40, ¶¶ 29, 56; (2) Ms. Anderson and the Debtor continue to maintain a close

relationship despite their divorce in 1990, 15 AP-ECF No. 40, ¶¶ 11, 14; (3) the Debtor

continues to operate and manage the Classic Car Company and the Haunted House

Business, and Ms. Anderson uses the profits from the sole proprietorships to provide for



15
        While the court cannot conclude as a matter of law that the Debtor and Ms. Anderson have a
common law marriage (as the Trustee asserts), the facts pleaded – i.e., that Ms. Anderson and the Debtor
share a residence and hold themselves out as married – support a finding that the Debtor and Ms. Anderson
maintain a close associate relationship. See, AP-ECF No. 40, ¶¶ 11, 14; Loughlin v. Loughlin, 280 Conn.
632, 643 (Conn. 2006) (“Connecticut, as a matter of public policy, does not recognize common-law
marriage.”)

                                                  33
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33       Page 34 of 38



the Debtor and their family, AP-ECF No. 40, ¶¶ 14, 40–41, 67–68; (4) the Debtor had

guaranteed a defaulted loan in the amount of $4,000,000, AP-ECF No. 40, ¶ 133; (5) the

Debtor and Ms. Anderson have engaged in a series of transactions whereby the Debtor

cedes assets to Ms. Anderson to insulate those assets from the Debtor’s creditors, see,

AP-ECF No. 40, ¶¶ 8–170; and (6) the chronology of events beginning with the default

on a guaranteed loan and a police investigation into the Debtor and ending with the

Debtor’s Chapter 7 bankruptcy petition, while various properties, assets, and sums of

money are transferred to Ms. Anderson in the interim. See, AP-ECF No. 40, ¶¶ 8–170.

These facts, taken together, support an inference of fraudulent intent.

       Accordingly, I conclude the Trustee’s allegations of intentional fraudulent transfers

of the Classic Car Company and the Haunted House Business state a cause of action

upon which relief may be granted pursuant to § 548(a)(1)(A) and CUFTA, and those

claims will proceed.

                  ii. Company-Related Services Transfers

       I also find the Trustee has adequately pleaded an intentional fraudulent transfer

claim as it relates to the Company-Related Services Transfers. The Trustee alleges the

Debtor has diverted his right to receive compensation for laboring for the benefit of the

Classic Car Company and the Haunted House Business to Ms. Anderson. AP-ECF No.

40, ¶¶ 70–80. Although the fruits of one’s labor theory is premised on reverse veil-piercing

of a corporate form (which a sole proprietorship is not), the distinction is immaterial where,

as here, the Trustee has alleged the beneficial ownership of the sole proprietorship was

transferred to someone else. As set forth more fully above, the Trustee has alleged

sufficient indicia to support an inference of the Debtor’s fraudulent intent in transferring



                                              34
Case 17-03008     Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33    Page 35 of 38



his right to receive compensation to Ms. Anderson, including the fact Ms. Anderson

supports the Debtor using the proceeds of the Classic Car Company and the Haunted

House Business. See, AP-ECF No. 40, ¶¶ 14, 40–41, 67–68, 70, 76, 133. As a result,

the Trustee’s allegations of intentional fraudulent transfers pertaining to the Company-

Related Services Transfers state a cause of action upon which relief may be granted

pursuant to § 548(a)(1)(A) and CUFTA, and those claims will proceed.

                iii. The Personal Property and equity in the Home, the Commercial
                     Property, and the Florida Property

      To the extent the Trustee seeks to avoid the post-2011 transfer of sums of money

used to purchase the Personal Property, the Trustee does not plead facts regarding the

timing of this transfer or the consideration or lack thereof provided by Ms. Anderson.

Similarly, to the extent the Trustee seeks to avoid the post-2011 transfer of sums of

money used to acquire equity in the Home, the Commercial Property, and the Florida

Property, the Amended Complaint does not specify the time of transfer or the

consideration provided. As a result, these portions of the intentional fraudulent transfer

claim are dismissed.

      Accordingly, Counts Two, Five, and Six as they relate to intentional fraudulent

transfers of the Classic Car Company, the Haunted House Business, and the Company-

Related Services Transfers proceed. I dismiss the portions of these counts pertaining to

the Personal Property and equity in the Home, the Commercial Property, and the Florida

Property.




                                             35
Case 17-03008      Doc 77    Filed 08/27/20    Entered 08/27/20 11:46:33       Page 36 of 38



           c. Constructive Fraudulent Transfers (Counts 3–6)

                  i. The Classic Car Company and the Haunted House Business

       I find the Trustee has stated a claim for constructive fraudulent transfer of the

Classic Car Company and the Haunted House Business pursuant to § 548(a)(1)(B) and

CUFTA. The Trustee alleges the two (2) requirements for a constructive fraudulent

transfer claim: that Ms. Anderson provided less than reasonably equivalent value in

exchange for the Classic Car Company and the Haunted House Business and that the

Debtor was rendered insolvent as a result of the transfers. See, AP-ECF No. 40, ¶¶ 30,

57, 69.

                  ii. Company-Related Services Transfers

       The Trustee has likewise stated a claim for constructive fraudulent transfer of the

Company-Related Services Transfers. By alleging the Debtor transferred his right to

receive compensation to Ms. Anderson and in doing so received less than reasonably

equivalent value in exchange for his services, and that he was insolvent or became

insolvent as a result of transferring the fruits of his labor to Ms. Anderson, the Trustee has

stated a claim. See, AP-ECF No. 40, ¶¶ 57, 69, 74–77. Accordingly, this claim will

proceed.

                 iii. The Personal Property and equity in the Home, the Commercial
                      Property, and the Florida Property

       The Amended Complaint contains no specific allegations that the post-2011

transfers of money used to purchase the Personal Property, and the post-2011 transfers

of money used to acquire equity in the Home, the Commercial Property, and the Florida

Property occurred while the Debtor was insolvent or rendered the Debtor insolvent, or




                                              36
Case 17-03008         Doc 77    Filed 08/27/20     Entered 08/27/20 11:46:33         Page 37 of 38



that the Debtor received less than reasonably equivalent value. Thus, this portion of the

constructive fraudulent transfer claim is dismissed.

           Thus, Counts Three, Four, Five, and Six proceed as they pertain to the Classic

Car Company, the Haunted House Business, and the Company-Related Services

Transfers. The portions of these counts are dismissed as they relate to the post-2011

transfers of money used to purchase the Personal Property, and the post-2011 transfers

of money used to acquire equity in the Home, the Commercial Property, and the Florida

Property.

              d. Turnover (Count 7)

           To the extent the Trustee has successfully pleaded that the Classic Car Company,

the Haunted House Business, and the value of the Company-Related Services Transfers

are property of the estate, the Trustee has pleaded the requirements of turnover.

     VI.      CONCLUSION

           Consistent with the foregoing, the following claims survive dismissal: 16

 Count              Claim                           Property
 Count One          Unjust Enrichment               • Classic Car Company
                                                    • Haunted House Business
                                                    • Company-Related Services Transfers
                                                    • Money used to acquire Personal
                                                       Property on or after January 1, 2011
 Count Two          Intentional Fraudulent          • Classic Car Company
                    Transfer                        • Haunted House Business
                                                    • Company-Related Services Transfers
 Count Three        Constructive Fraudulent         • Classic Car Company
                    Transfer                        • Haunted House Business
                                                    • Company-Related Services Transfers
 Count Four         Constructive Fraudulent         • Classic Car Company
                    Transfer                        • Haunted House Business

16
        I have considered all other arguments offered by the Trustee and Ms. Anderson and find them to
be without merit.

                                                 37
Case 17-03008     Doc 77    Filed 08/27/20     Entered 08/27/20 11:46:33       Page 38 of 38



                                               •   Company-Related Services Transfers
 Count Five     Intentional and                •   Classic Car Company
                Constructive Fraudulent        •   Haunted House Business
                Transfer                       •   Company-Related Services Transfers
 Count Six      Intentional and                •   Classic Car Company
                Constructive Fraudulent        •   Haunted House Business
                Transfer                       •   Company-Related Services Transfers
 Count Seven Turnover                          •   Classic Car Company
                                               •   Haunted House Business
                                               •   Company-Related Services Transfers

      To the extent it grants a motion to dismiss, this is a final order subject to traditional

rights of appeal, with a fourteen (14) day appeal period. See, Fed.R.Bankr.P. 8001, et

seq., Fed.R.Bankr.P. 8002(a)(1); Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S.Ct.

582 (2020).

      ACCORDINGLY, it is hereby

      ORDERED: That, the Motion, AP-ECF No. 44 is GRANTED IN PART and DENIED

IN PART, and a separate Scheduling Order will enter.

                        Dated this 27th day of August, 2020, at New Haven, Connecticut.




                                             38
